Per Curiam.

Neither section 12 nor section 4 (subd. [a], par. 8) of the Traffic Regulations of the City of New York was applicable to the facts of this case. The court erred in charging both sections of the Traffic Regulations. In any event, plaintiff adduced no evidence whatsoever of any negligent act on the part of the defendant. At most plaintiff’s testimony, given full credence, shows that plaintiff, while driving along, was involved in a collision which it could not explain and for which it could assign no cause. This does not justify an inference that the defendant was negligent. Under the circumstances the complaint should have been dismissed. (Taggart v. Vogel, 3 N Y 2d 58; Boronkay v. Robinson & Carpenter, 247 N. Y. 365; Thies v. Reich Bros. Long Is. Motor Frgt., 247 App. Div. 900, affd. 273 N. Y. 552.)
The judgment should be unanimously reversed upon the law with costs to the appellant and complaint dismissed with costs.
Concur —Pette, Di Giovanna and Brown, JJ.
Judgment reversed, etc.